OFPlCE   OF THE    ATTORNEY   GENERAL   STATE   OF TEXAS

   JOHN CORNYN




                                                     June 3.1999



The Honorable Carl E. Lewis                                   Opinion No. JC-0063
County Attorney
Nueces County Courthouse                                      Re: Method of calculating “gross income” of
901 Leopard, Room 206                                         local public official’s child under chapter 171 of
Corpus Christi, Texas 78401-3680                              the Local Government Code 014-1186)


Dear Mr. Lewis:

         You ask how to determine a person’s interest in a business entity under chapter 171 of the
Local Government Code, the statute regulating conflicts of interest of local public officers.
Specifically, you ask whether certain Family Code provisions deem the gross income of a local
public official’s minor child or dependent child to be part of the official’s income for purposes of
chapter 171. We conclude that they do not. You also ask about the duration of an official’s interest
under chapter 171. The duration of a public official’s interest in a business entity depends upon
whether the interest is based on ownership or receipt of income. We begin our analysis by looking
at the statute in question.

         Section 171.004 of the Local Government Code provides that a local public official with a
substantial interest in a business entity or in real property shall tile, before a vote or decision on any
matter involving the business entity or the real property, an afftdavit stating the nature and extent
of the interest and shall abstain from further participation in the matter if:

                             (1) in the case of a substantial interest in a business entity the
                        action on the matter will have a special economic effect on the
                        business entity that is distinguishable       from the effect on the
                        public; or

                             (2) in the case of a substantial interest in real property, it is
                        reasonably foreseeable that an action on the matter will have a
                        special economic       effect on the value of the property,
                        distinguishable from its effect on the public.

                         (b) The affidavit must be filed with the official record keeper of
                     the governmental entity.

TEX. LOCAL GOV’T CODE ANN. 5 171.004 (Vernon Supp. 1999).
The Honorable    Carl E. Lewis    - Page 2          (X-0063)




       Chapter 171 defines a “substantial interest” aa follows:

                     (a) For purposes ofthis chapter, a person has a substantial interest
                 in a business entity if:

                         (1) the person owns 10 percent or more of the voting stock or
                     shares of the business entity or owns either 10 percent or more or
                     $15,000 or more ofthe fair market value ofthe business entity; or

                         (2) funds received by the person from the business entity
                     exceed 10 percent of the person’s gross income for the previous
                     year.

                     (b) [substantial interest in real property]

                      (c) A local public official is considered to have a substantial
                 interest under this section if a person related to the official in the first
                 degree by consanguinity or affinity, as determined under Chapter 573,
                 Government Code, has a substantial interest under this section.

Id. 5 171.002.

         Your request concerns Local Government Code subsection 171.002(c), which treats a
substantial interest of a near relative in a business entity or real property as the official’s substantial
interest. The relatives of a public official within the first degree by consanguinity are his or her
parents and children, while his or her spouse is a relative within the first degree by affinity. TEX.
GOV’T CODE ANN. $5 573.023(c)(l),          .024(a), .025(a) (Vernon 1994). A relationship in the first
degree by affinity also exists when the spouse of one of the individuals is related in the first degree
by consanguinity to the other, that is, between a person and his or her parents-in-law, son- or
daughter-in-law, and the children ofhis spouse. See id. 5 573.024(a)(2). Thus, chapter 171 imputes
any “substantial interest” of a public official’s spouse, parents, children, step-children, father- and
mother-in-law, or son- and daughter-in-law to the officer. See Tex. Att’y Gen. Op. No. DM-267
 (1993) at 2; Tex. Att’y Gen. LO-95-080, at 3.

          You ask how to determine the gross income of a public official’s child in connection        with
 the following assumed facts:

                  (1) [A] 20-year-old daughter of a local public official (2) lives in her
                  parents’ home, (3) relies upon her parents completely for her support
                  and (4) attends the local junior college. (5) This summer she
                  worked for a local business entity for six weeks and earned $1200,
                  and (6) she had no earnings for the previous year. (7) Her parents’
The Honorable   Carl E. Lewis    - Page 3         (X-0063)




                combined income is $90,000. (8) A proposal to award a contract to
                the local business entity is before the governing body of the
                governmental     entity.   Does the local public official have a
                “substantial interest” in the business entity which requires filing an
                affidavit and abstention from the vote as no other member of the
                governing body is required to file an affidavit?

Letter from Honorable Carl E. Lewis, Nueces County Attorney, to Honorable Dan Morales, Texas
Attorney General, at 5 (Aug. 21, 1998) (on tile with Opinion Committee).

         Your last sentence refers to a procedure under Local Government Code section 171.004(c)
that allows public offtcials to participate in a matter despite having a substantial interest in it. When
a majority of the members are required to tile and do tile affidavits of similar interests, they are not
required to abstain from further participation in the matter.          TEX. Lot. GOV’T CODE ANN.
5 171.004(c) (Vernon Supp. 1999). You exclude the possibility that the local officer in question
might be allowed to participate pursuant to section 171.004(c) of the Local Government Code.

          In connection with the assumed facts you provide, you ask whether the earnings of a minor
child should be characterized as his or her parents’ earnings pursuant to Family Code provisions.
 Section 3.103 of the Family Code provides that “[d]uring the marriage of the parents of an
 unemancipated minor.        the earnings of the minor are subject to the joint management, control, and
 disposition of the parents of the minor, unless otherwise provided by agreement of the parents or by
judicial order.” TEX. FAM. CODE ANN. 4 3.103 (Vernon 1998). A parent of the child has “the right
 to the services and earnings of the child.” Id. 5 151.003(a)(5) (Vernon 1996). A “child” for
 purposes of these provisions is a person younger than 18 years, who has not been married or who
 has not had the disabilities of minority removed for general purposes. Id. 9 101.003(a).

         You rely on Dallas County Flood Control District No. I Y. Cross, 815 S.W.2d 271 (Tex.
App.-Dallas 1991, writ denied), for guidance in calculating the gross income of a child who is
largely dependent upon his or her parents for support. The court in Cross held that a public official’s
gross income for purposes of.chapter 171 included his community property interest in his spouse’s
salary and in the interest on bank accounts. See TEX. FAM. CODE. ANN. 5 3.002 (Vernon 1998)
(defining community property). You ask whether Cross requires a similar treatment with respect
to the earnings of a local public officer’s child, that is, should a minor child’s gross income be
treated for purposes of chapter 171 as his or her parents’ earnings pursuant to the Family Code
provisions you have cited.

         Cross does not state a general rule for calculating a public offrcer’s gross income for
purposes of chapter 171. The court reviewed a jury finding that two members of the flood control
district who voted to approve the district’s acquisition of an easement over land owned by the district
president had substantial interests in the board president’s business undertakings.   In one case, the
board member’s federal income tax return showed that his “largest items of income were his
community property interest in his wife’s salary         and his community property right in $4700.16
The Honorable   Carl E. Lewis - Page 4           (X-0063)




in interest on bank deposits.” Cross, 815 S.W.2d at 280. The jury found that this individual had
received gross income from the district president in an amount in excess of ten percent of his annual
gross income. Id. at 278-79; seeTEX.LOC.GOV’TCODEhN.           $ 171.002(a)(2) (Vernon Supp. 1999).
After reviewing the evidence presented to the jury, the court concluded that “the jury had enough
evidence to estimate, with reasonable certainty, that         [the offtcer’s] gross income between
November 13, 1984, and November 12, 1985, totaled about $25,000.” Cross, 815 S.W.2d at 280.
The jury also found that the board president gave the board member $12,000, enough to constitute
 a substantial interest in the transaction. Id. at 28 1.

        In reviewing and upholding the jury finding, the Cross court accepted that community
property was part of gross income in the case before it, but it did not expressly consider the role of
community property law in computing substantial interests of public officials and their spouses for
purposes of Local Government Code chapter 171. Moreover, Cross would have reached the same
conclusion on the conflict of interest question even if the officer’s community interests in his wife’s
earnings and in bank accounts had been excluded from his gross income under chapter 171. In that
case, the $12,000 received from the board president would have constituted an even larger
percentage ofhis gross income than it did according to the jury findings in Cross. Accordingly, we
conclude that Cross does not hold that the gross income of a married public official must always be
determined for purposes of chapter 171 according to community property law, nor does it deal at all
with the earnings of a minor child. We conclude that Cross does not require the earnings of a minor
child to be characterized as parents’ earnings for the purpose of determining “gross income” under
chapter 171 of the Local Government Code.

        While section 3.103 of the Family Code provides that the earnings of an unemancipated
minor are subject to the control and disposition ofthe parents, “it does not attribute income from the
hands of child into the hands of the parent.” Reyna v. Vowell, 470 F.2d 494,496 (5th Cir. 1972).
At most, this provision gives the parent the right to sue the wage-earning child in an effort to control
his or her earnings. Id. We conclude that sections 15 1.003(a)(S) and 3.103 of the Family Code do
not convert the earnings of a minor child to his or her parents’ gross income for purposes of chapter
171.

         You also ask us to consider how the earnings of a “dependent child” should be treated for
 purposes of chapter 171. By “dependent child” you refer to an individual who is not a child under
 section 101.003 of the Family Code, but is a “dependent” under the following provision of the
 Internal Revenue Code:

                    (a) For purposes ofthis subtitle, the term “dependent”means any
                of the following individuals over half of whose support, for the
                calendar year in which the taxable year of the taxpayer begins, was
The Honorable    Carl E. Lewis    - Page 5          (X-0063)




                received from the taxpayer (or is treated under subsection (c) or (e)’
                as received from the taxpayer):

                         (1) A son or daughter of the taxpayer

26 U.S.C. 9 152(a) (1994) (footnote added). Federal income tax law allows taxpayers a deduction
horn taxable income for each dependent child, as defined above, see id. 5 151, but it does not
attribute a dependent child’s gross income to his or her parents. The status of a public official’s child
as a “dependent” child within section 152 of the Internal Revenue Code has no effect on calculating
the child’s gross income for purposes of chapter 171.

          Applying our conclusions to the assumed facts you stated, we conclude that the public
official’s twenty-year old daughter has a substantial interest in the business entity from which she
earned $1200, an amount that exceeded ten percent of her gross income for the previous year. See
TEX. Lot. GOV’T CODE ANN. 5 171.002(a)(2),(c)          (V emon Supp. 1999). Because she is related to
the public official in the first degree by consanguinity, see TEX. GOV’T CODE ANN. 5 573.023(c)(l)
(Vernon 1994), chapter 171 of the Local Government Code deems her substantial interest in the
business entity to be the official’s substantial interest. See TEX. LOCAL GOV’T CODE ANN. 5
 171.002(c) (Vernon Supp. 1999). Accordingly, the local public official has a substantial interest in
the business entity that employed his daughter, and he must tile the affidavit and abstain from further
participation in the proposal to award a contract to the business entity, if “the action on the matter
will have a special economic effect on the business entity that is distinguishable from the effect on
the public.” Id. 5 171.004.

         You suggest that it is illogical for the sum of $1200 to be a substantial interest as to the
public officer’s daughter, when the same amount would not be a substantial interest as to his wife
because of her larger income. The purpose of the ten percent amount is to establish a threshold for
determining that a conflict of interest exists, thus providing a degree of certainty not found in prior
conflict of interest provisions. Tex. Att’y Gen. Op. No. EM-424 (1986) at 6 (reciting legislative
history). We do not believe it is necessarily illogical for the legislature to use a percentage figure,
rather than exclusively a dollar figure, to establish the threshold for conflict of interest. The amount
of $120 may be a significant amount to a person who earns $1200 in a year, and a parent may be
interested in his child’s employment, even for earnings that are minimal in comparison to the
parent’s,

         Finally, you ask how long a “substantial interest” exists so as to require filing the affidavit
 and abstention from the vote. In other words, does the “substantial interest” continue for a particular
 period of time after the employment ends or after the owner dispossesses himself ofthe property that
 defines the substantial interest.




          ‘Section 152(c) of the InternalRevenueCode relatesto multiplesupportagreementsand section 152(e) sets
 cut the supporttest for the child of divorcedparents.
The Honorable   Carl E. Lewis    - Page 6         (X-0063)




          Section 171.004 requires a local public official who “has a substantial interest in a business
entity or in real property” to tile an affidavit stating the nature and extent of the interest and to
abstain from further participation in certain governmental decisions affecting the business entity or
real property. TEX. LOC. GOV’T CODE ANN. 5 171.004 (Vernon Supp. 1999). This provision uses
the present tense in referring to the public official’s possession of a “substantial interest”; thus, the
official’s interest in the business entity or real property is one that exists when the governmental
body addresses a matter affecting the interest. Section 171.002 defines a “substantial interest” in
terms of ownership and of receipt of income. A person has a “substantial interest” in a business
entity or in real property when he or she owns a certain percentage or market value of the business
or the property. No time period is provided within which the individual must have acquired the
ownership interest. See id. 3 171.002.

         As a general rule, we believe a person no longer has a “substantial interest” in real property
or in a business entity based on ownership after that person has fhlly divested himself or herself from
any ownership interest in the business or the property. The time at which an individual divests
himself or herself from any such ownership interest involves questions of fact which must be
investigated and resolved on a case-by-case basis. We cannot conclude as a matter of law that a
formal divestiture is always sufficient.      If a public officer has not received full payment for
transferring real property or an interest in a business, he or she may continue to have an interest in
the use of the property or the economic health of the business. Finally, even if a public official has
relinquished all ownership interest in a business entity, he or she may have a substantial interest in
the entity based on receipt of income, as described by subsection 171.002(a)(2).

         A substantial interest based on receipt of income from a business entity is defined by
subsection 171.002(a)(2) in relation to a specific time period. A person may have a “substantial
interest” in a business entity if “funds received by the person t?om the business entity exceed 10
percent of the person’s gross income for theprevious year.” Id. 5 171.002(a)(2) (emphasis added).
“Previous year,” as used in section 171.002(a)(2) of the Local Government Code, means the twelve-
month period before the date when the governmental body takes up the matter involving the business
entity. Cross, 815 S.W.2d at 278-79; see TEX. GOV’TCODEANN. 5 312.01 l(18) (Vernon 1998) (a
“year” means 12 consecutive months); Cify of San Antonio v. Kuykendall, 749 S.W.2d 169, 171
(Tex. Civ. App.-San Antonio 1988, writ denied). An affidavit disclosing a substantial interest in
a business entity or real property must be tiled before a vote or decision on the matter involving the
business entity; thus, the existence of a substantial interest is determined as of the date when the
 governmental entity begins deliberations leading to a decision ofthis matter. Accordingly, the time
period for determining whether a person has a substantial interest in a business entity based on the
 receipt of income is the twelve-month period before the deliberations begin. If during that time
 period, the funds received from the business entity exceed ten percent of the person’s gross income,
 he or she will have a substantial interest in the business entity pursuant to subsection 171.002(a)(2)
 of the Local Government Code.
The Honorable   Carl E. Lewis    - Page 7            (JC-0063)




                                         SUMMARY

                        Under chapter 171 of the Local Government Code, a local
                public official is considered to have a substantial interest in a business
                entity if a person related to the official within the first degree by
                consanguinity or affinity has a substantial interest in a business entity.
                In calculating the “gross income” of a public official’s child under
                chapter 17 1 of the Local Government Code, the earnings of a minor
                child or a dependent child form part of the child’s gross income, not
                the public official’s gross income.

                         A “substantial interest” in a business entity or in real property
                for purposes of chapter 171 is an interest in existence when the
                governmental body takes up the matter that will affect the business
                entity or real property. When a person’s substantial interest in a
                business entity is based solely on ownership, that person no longer
                has a substantial interest in the business after he or she has fully
                divested himself from that ownership interest. When a person’s
                interest in a business entity is based on receipt of income, that person
                has a substantial interest in the business if he or she has received
                funds in excess of ten percent of his or her gross income during the
                twelve-month period prior to the time that the governmental body
                takes up the matter that will affect the business entity or real property.



                                                 Yo     ve    truly,



                                               4~i
                                              i-..

                                                 JOAN
                                                        c’
                                                          CORhYN
                                                                       CTL



                                                 Attorney General of Texas
                                                                             T




ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General